DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 6, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562) in view of HU (CN 109167150 A).
Regarding claim 1, Lee et al. discloses a method (fig. 6) of operating an electronic device (col. 8 lines 40-46), the method comprising: determining (detecting) whether the electronic device is folded (closed state) or unfolded (open state)(col. 2 lines 47-53 and col. 8 lines 40-43); setting a value (”0” and “1”) of a parameter (size)  based on whether the electronic device is folder or unfolded (col. 7 lines 16-23); and transmitting a first message comprising the parameter to a base station (server)(col. 8 lines 30-34 and col. 8 lines 40-43).  Lee et al. differs from claim 1 of the present invention in that it does not explicit disclose the electronic device comprising a plurality of antennas supporting a first number of 

Regarding claims 2 and 14, Lee et al. discloses the first message comprises any one of a message for transferring capability information and a message for transferring assist information (i.e. transmitting the open/close state of the cover to the server, and receiving from the server information the amount of which conforms with a size of the display device corresponding to the open/close state (col. 2 lines 66 through col. 3 line 3).



Regarding claims 5 and 17, Lee et al. discloses the parameter (stipulation) comprises s shown in FIG. 2A, if the flip cover of the cellular phone is opened, the full screen 10 of the display device (for example, LCD) of the cellular phone is exposed, and thus the user can view information displayed on the full screen at a glance (col. 2 lines 10-18).  Meanwhile, as shown in FIG. 2B, if the flip cover is closed, only a portion 11 of the screen of the display device is exposed (col. 2 lines 10-18).

Regarding claims 6 and 18, Lee et al. discloses determining whether the electronic device is folded or unfolded is based on a type of a running application (browser application) (col. 7 lines 16-24).

Regarding claims 12 and 20, Lee et al. discloses the first message comprises an indicator (information that include the open/close state of the cellular phone) indicating that the electronic device is a foldable device (col. 7 lines 1-8).

Regarding claim 13, Lee et al. discloses an electronic device (cellular phone)(abstract and fig. 3a) comprising: a housing capable of changing a shape (movable cover) (abstract); a communication module (fig. 4 number 32)  disposed inside the housing (col. 6 lines 52-59); and at least one processor (control module) (fig. 4 number 35) disposed inside the housing (fig. 4) and coupled to the communication module (fig. 4), wherein the at least one processor is configured to: determining (detect) whether the electronic device is folded (closed state) (col. 2 lines 47-53 and col. 8 lines 40-43); setting a value (”0” and “1”) of a parameter (size)  based on whether the electronic device is folder or unfolded (col. 7 lines 

Regarding claim 16, Lee et al. discloses determining that the electronic device is folded comprises includes a determination of at least one additional status (electronic device in the open state) (col. 2 lines 47-53 and col. 8 lines 40-46).  

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562)  in view of HU (CN 109167150 A) as applied to claim 1 above and in further view of Suzuki  (US 2006/0101772).
Regarding claim 4, the combination of Lee et al. and Hu differs from claim 4 of the present invention in that they do not explicit disclose a determination of whether the electronic device is in an intermediate state.  Suzuki teaches a folding electronic device (abstract and fig. 1) where an angle made by a lower body 2 and a upper body 1 is 160 degrees.  And, the state just halfway through, where the angle is 80 degrees, will be regarded as the intermediate state (FIG. 6B and P:0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee et al. and Hu with a determination of whether the electronic device is in an intermediate state in order for the electronic device to determine if the cover is angle between the open state and closed state when adjusting the display size on the device, as taught by Suzuki.  

6.	Claims 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562) in view of HU (CN 109167150 A).
Regarding claims 7 and 19, Lee et al. discloses a method/electronic device discussed supra in claims 1 and 13 above.  Lee further teaches detecting  (col. 8 lines 40-44) that the electronic device changed from folded to unfolded or vice versa (col. 7 lines 1-47 and col. 8 lines 40-44); and transmitting a message (i.e. close/open state of the cover can be processed as an event (col. 7 lines 24-43), a size information message in a header for indicating the size of the display) to indicating the change from folded to unfolded or vice versa to the base station (col. 7 lines 1-24 and col. 8 lines 29-33) . The combination of Lee and HU differs from claims 7 and 19 of the present invention in that they do not explicit disclose transmitting a second message to indicate the change from folded to unfolded or vice 

Regarding claim 8, Lee et al. discloses the message comprises at least one parameter (size of display) (col. 7 lines 16-24) related to the change from folded to unfolded or vice versa (col. 7 lines 1-24 and col. 8 lines 29-33).

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562) in view of HU (CN 109167150 A) as applied to claims 1 and 7 above and in further view of Chou et al.   (US 2015/0105114).  
Regarding claim 11, the combination of Lee et al. and HU differs from claim 11 of the present invention in that they do not explicit disclose receiving information on a resource allocated to transmit the second message. Chou et al.  teaches a candidate device laptop (fig. 1 numbers 106)(P:0036), comprising a component (200) can transmit  and/or receive RRC signaling information for establishing a connection with a network (P:0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee et al. and HU with receiving information on a resource allocated to transmit the second message in order for the electronic device to receive a layer 3 (Network Layer) protocol to be used in UMTS, LTE and 5G on the Air interface between the electronic equipment and the server, as taught by Chou et al.. 

Allowable Subject Matter
8.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination detecting the change the change from folded to unfolded or vice versa; determining whether a specific time elapses after receiving the second message; and transmitting a third message indicating the change from folded to unfolded or vice versa when the specific time elapses.

Regarding claim 10, the prior art of record fails to teach or suggest alone, or in combination detecting the change from folded to unfolded or vice versa; determining whether the change from folded to unfolded or vice versa is maintained for a specific time; and transmitting a third message indicating the change from folded to unfolded or vice versa when maintained for the specific time.

10.	Claims 21-23 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination receiving, from an electronic device, a message comprising a parameter related to whether the electronic device is folder or unfolded; determining a configuration related to a number of Multiple Input Multiple Output (MIMO) layers of the electronic device on the basis of a value of the parameter; and transmitting a signal to the electronic device based on the determined configuration related to the number of MIMO layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648